Title: From Benjamin Franklin to Deborah Franklin, 6 September 1758
From: Franklin, Benjamin
To: Franklin, Deborah


My Dear Child,
London, September 6, 1758.
In mine of June 10th, by the Mercury, captain Robinson, I mentioned our having been at Cambridge. We staid there a week, being entertained with great kindness by the principal people, and shown all the curiosities of the place; and, returning by another road to see more of the country, we came again to London. I found the journey advantageous to my health, increasing both my health and spirits, and therefore, as all the great folks were out of town, and public business at a stand, I the more easily prevailed with myself to take another journey and accept of the invitation. We had to be again at Cambridge at the commencement, the beginning of July. We went accordingly, were present at all the ceremonies, dined every day in their halls, and my vanity was not a little gratified by the particular regard shown me by the chancellor and vice chancellor of the university, and the heads of colleges. After the commencement, we went from Cambridge, through Huntingdonshire into Northamptonshire, and at Wellingborough; on inquiry we found still living Mary Fisher, whose maiden name was Franklin, daughter and only child of Thomas Franklin, my father’s eldest brother: she is five years older than sister Douse, and remembers her going away with my father and his then wife, and two other children to New England, about the year, 1685. We have had no correspondence with her since my uncle Benjamin’s death, now near 30 years. I knew she had lived at Wellingborough, and had married there to one Mr. Richard Fisher, a grazier and tanner, about fifty years ago, but did not expect to see either of them alive, so inquired for their posterity; I was directed to their house and we found them both alive, but weak with age, very glad however to see us; she seems to have been a very smart, sensible woman. They are wealthy, have left off business, and live comfortably. They have had only one child, a daughter, who died, when about thirty years of age, unmarried; she gave me several of my uncle Benjamin’s letters to her, and acquainted me where the other remains of the family lived, of which I have, since my return to London, found out a daughter of my father’s only sister, very old, and was never married. She is a good clever woman, but poor, though vastly contented with her situation and very cheerful. The others are in different parts of the country: I intend to visit them, but they were too much out of our tour in that journey. From Wellingborough we went to Ecton, about three or four miles, being the village where my father was born, and where his father, grand-father, and great-grandfather had lived, and how many of the family before them we know not. We went first to see the old house and grounds; they came to Mr. Fisher with his wife, and after letting them for some years finding his rent something ill paid, he sold them. The land is now added to another farm, and a school kept in the house: it is a decayed old stone building, but still known by the name of Franklin House. Thence we went to visit the rector of the parish, who lives close by the church, a very antient building. He entertained us very kindly, and showed us the old church register, in which were the births, marriages, and burials of our ancestors for 200 years, as early as his book began. His wife a goodnatured chatty old lady, (grandaughter of the famous archdeacon Palmer, who formerly had that parish, and lived there,) remembered a great deal about the family; carried us out into the church-yard, and showed us several of their grave stones, which were so covered with moss that we could not read the letters till she ordered a hard brush and basin of water, with which Peter scoured them clean, and then Billy copied them. She entertained and diverted us highly with stories of Thomas Franklin, Mrs. Fisher’s father, who was a conveyancer, something of a lawyer, clerk of the county courts, and clerk to the archdeacon, in his visitations; a very leading man in all county affairs, and much employed in public business. He set on foot a subscription for erecting chimes in their steeple, and completed it, and we heard them play. He found out an easy method of saving their village meadows from being drowned, as they used to be sometimes by the river, which method is still in being; but when first proposed, nobody could conceive how it could be; but however they said if Franklin says he knows how to do it, it will be done. His advice and opinion was sought for on all occasions, by all sorts of people, and he was looked upon, she said, by some, as something of a conjurer. He died just four years before I was born, on the same day of the same month.
Since our return to London I have had a kind letter from cousin Fisher, and another from the rector, which I send you.
From Ecton we went to Northampton, where we staid part of the day; then went to Coventry, and from thence to Birmingham—here, upon inquiry, we soon found out yours, and cousin Wilkinson’s, and cousin Cash’s relations: first we found one of the Cash’s, and he went with us to Rebecca Flint’s, where we saw her and her husband: she is a turner and he a buttonmaker; they have no children; were very glad to see any person that knew their sister Wilkinson; told us what letters they had received, and showed us some of them; and even showed us that they had, out of respect, preserved a keg, in which they had received a present of some sturgeon. They sent for their brother Joshua North, who came with his wife immediately to see us, he is a turner also, and has six children, a lively active man. Mrs. 
  Flint desired me to tell her sister that they live still in the old house she left them in, which I think she says was their father’s. From thence Mr. North went with us to your cousin Benjamin Fillers [Tiler] where we suppd that night, he is a button maker, employs a great number of hands and lives very genteely, his wife is a very sensible, polite, agreeable woman, but they have no children, he told us Oliver had lived at Canterbury, married a second wife and was in good business, getting money apace, but died eight years since, his eldest brother John was living and had one son, his brother Joseph also living, had three children and his sister Sarah married to Mr. Salt, had one child, Samuel, was in the Army and had no child, I think they said he was among the forces taken at Oswego and had not since heard of him. They invited us to dine with them another day, which we did, when all the brothers and sisters were met together with one Mrs. Guest,  another own cousin of Mother Read’s her maiden name was Mary Taylor, she had a sister whose name was Sarah and a brother Abraham, she is a grand daughter to Abraham Cash, a widow about 68 years of age and has only one son, she remembers father Read and mother; mother and she are sister’s children. She is a very sensible, smart, old lady, reads a great deal and is well acquainted with books, and her conversation very agreeable, she seems to be the scholar of the family, she made me a present of a pencil case and a Clezzel (?) for Sally. Mrs. Salt is a jolly, lively dame, both Billy and myself agree that she was extremely like you, her whole face has the same turn, and exactly the same little blue Birmingham eyes. I think her name is Sarah, and she has one daughter named Deborah, about 12 years old. We had a very genteel dinner, and were very cherry, drinking mother’s health, yours, Sally’s and all our relations in Pennsylvania, they talk of the presents they had received from mother, of buckskins and the like and one had still preserved, a pair of gloves, sent them thirty years ago. I breakfasted twice at Mrs. Salt’s and was to have dined there but had not a spare day, being engaged at different houses, we spent a week in and about Birmingham, continually on the foot, from one manufactory to another and were highly entertained in seeing all the curious machines and expeditious ways of working. Every morning we were visited at our Inn by some or other of the relations, whose names I entered in my book. There were two own cousins of Caleb Cash being the sons of Isaac Cash, the eldest Thomas has had twelve children, seven of whom are alive, the other named Caleb Cash has four children, the eldest remembers our kinsman John North before he went to Pennsylvania, they are button makers and sent a present of their work, there was also Mrs. Mary Edes, Cousin Wilkinson’s eldest sister. She is a widow, has but one child who lives in London. There was also Mary Emery, eldest daughter of Isaac Cash who was brother to old Mr. Cash that went to Philadelphia, with her came Caleb Cash her brother, who had been with us before, they and their brother Thomas are all in the button business, four of the brothers of this family are dead. There was also Sarah Jones the daughter of Sarah Wheat, who was the daughter of John Wheat, who was brother to Caleb Cash’s wife, that went into Pennsylvania with her daughters Mary and Betty. Also there came a daughter of Sarah Jones, she has five children living, has had fourteen and seems very poor. At Cousin Tilers we heard of Rachel Sotty, but did not see her, she is the daughter of Ann Cash, who was the daughter of Benjamin Cash, who was the son of Abraham Cash, her husband is a merchant at Rotterdam, in good circumstances—when we were coming away they brought us their letters, and little presents of their workmanship for their relations, all the letters and presents are in a little box and two parcels which I send under the care of Mr. John Schutz, Conrad’s brother. There are some for Sally, so if mother is well enough to get all the relations together some day to dinner, let Sally read part of this letter to them, and drink the health of your Birmingham friends, for we often drank at Birmingham our friends in Philadelphia. From Birmingham we went into Worcestershire to see Hagly Park, Lord Lyttleton’s and some other fine streets [seats?] and gardens and returned through Birmingham we went to Warwick to see old Guy’s Castle &c.—and while we were here John North came from Birmingham, twenty miles on foot to see us, a little angry with his Uncle Joshua for not informing him of us when we were in town, he is the son of Thomas North who is a brother to John North of Pennsylvania, he has two sons William and John and a daughter Mary and is a button maker, he seems an honest hearty fellow, did not hear of us till we were gone and then followed us, being resolved, he said, to have his name put down in my book among the rest of the family, they are industrious, ingenious, working people and think themselves vastly happy that they live in dear old England. [Remainder missing.]
